Citation Nr: 0832037	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  99-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to July 
1972.  He had subsequent service in the Army Reserve and 
Mississippi Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for PTSD.

The veteran appealed the RO's decision and in May 1999, he 
testified at a personal hearing at the RO.  A transcript of 
that hearing has been associated with the record on appeal.

In a December 2000 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of service connection for PTSD, and remanded the underlying 
issue for evidentiary development.  In March 2006, the Board 
again remanded the matter for additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

In an April 2007 decision, the Board denied service 
connection for PTSD.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the matter was pending before the 
Court, in May 2008, the veteran's attorney and a 
representative of VA's General Counsel, on behalf of the 
Secretary, filed a joint motion for remand.  In a May 2008 
order, the Court granted the motion, vacated the Board's 
April 2007 decision, and remanded the matter to the Board for 
readjudication.

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In an August 2008 letter, the veteran's attorney indicated 
that earlier that month, the veteran had undergone a medical 
examination at the VA Medical Center (VAMC) in Memphis, 
Tennessee.  He indicated that although he had requested a 
copy of this examination report, he had not received it.  The 
veteran's attorney neither submitted nor identified any 
additional evidence relevant to this appeal, nor did he 
submit any argument in support of the appeal.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from VA.  Indeed, VA 
may only end efforts to obtain such records if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2007).  Although the veteran's attorney 
neglected to explain the relevance of this examination report 
to the issue currently on appeal, the Board presumes that the 
examination was conducted in connection with the veteran's 
claim of service connection for PTSD.  To ensure that the 
record on appeal is complete, therefore, a remand is 
necessary.  

Additionally, a review of the record indicates that in March 
2001 and September 2005, the RO provided the veteran with a 
letter for the purpose of satisfying the notification 
requirements of the VCAA.  Since that time, the Court has 
issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 
38 U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet issued a 
letter complying with these additional requirements.  Thus, a 
remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his attorney should 
be provided with appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.

2.  The RO should contact the Memphis 
VAMC and obtain records of any treatment 
or examination pertaining to the veteran 
from August 2008.  

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claim.  If the veteran's claim remains 
denied, he and his attorney should be 
provided with a supplemental statement of 
the case and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


